Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00052-CV

                                            IN RE Phillip DANDY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 1, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 29, 2019, relator filed a petition for writ of mandamus. After considering the

petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition

for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2017-CI-11412, styled Daniel Uro v. Lyft, Inc. v. Phillip N. Dandy, pending
in the 407th Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.